DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the first and second edges extend along the axial and width dimensions and are opposite to each other in the width dimension.   Based on the drawings it seems as if they are opposite to each other in the height dimension, i.e. the dimension perpendicular to the two dimensions they extend along.  The following rejection assumes that they are opposite to each other in the height dimension. 
Claims 2-7 are rejected for their dependence on claim 1.
Claims 6 and 20 recite “a length of the first opening is less than a length of the first end”.  It is not clear from the specification or drawings how the length of the first opening or first end is defined.   Since these claims cannot be interpreted, they will not 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 8,741,785 B2).
Regarding claim 1, Olsen teaches a chamber inlet assembly (delivery pipe 300) for fluidly coupling a delivery line (plasma applicator 280 including tube 284 that delivers plasma to the system) to a processing region of a processing chamber (RTP apparatus 201), the chamber inlet assembly comprising:
An inlet body (formed by channel 304 and sleeve 302) comprising:
A height dimension (separating top and bottom sides of channel 304 in fig. 4);
An axial dimension (along the channel 304 in fig. 4) perpendicular to the height dimension;
A width dimension (into and out of the page in fig. 4) perpendicular to both the height dimension and the axial dimension;
A center-plane (along longitudinal axis “A” in fig. 4) at the center of the inlet body along the height and axial dimensions;
A first end (at flange 310) having a first opening, and

The first end is disposed opposite the second end along the axial dimension,
A first cross-sectional area of the first opening is smaller than a second cross-sectional area of the second opening (Fig. 4, sleeve 302 is wider than inlet member 304),
The first opening is asymmetric with respect to the center-plane, having a larger portion of the first cross-sectional area on a first side of the center plane (fig. 4, aperture of conduit 304 leading into inlet 275 has a larger area on the bottom side of the dotted line “A” denoting the center plane than the top side), and
The second opening is symmetric with respect to the center plane;
	And
	An interior cavity (passageway 308) disposed within the inlet body, fluidly coupling the first opening to the second opening, the interior cavity comprising:
	A first edge (bottom side of inlet 304 and sleeve 302 in fig. 4) extending between the first opening and the second opening along the axial and width dimensions, and
	A second edge (top side of inlet 304 and sleeve 302 in fig. 4) extending between the first opening and the second opening along the axial and width dimensions, wherein:
	The first edge is disposed opposite the second edge along the height dimension,
	The first edge is on the first side of the center plane, and 
	The first edge is shorter than the second edge (bottom side of tube 304 is shorter than top side in fig. 4).
Regarding claim 4, Olson teaches that the second edge is straight and aligns with an interior wall of the delivery line.
Regarding claim 8, Olsen teaches an inlet member assembly (channel 304) of a delivery line (plasma tube 284) for fluidly coupling a mounting sleeve (302) of the delivery line to a processing chamber (RTP apparatus 201), the inlet member assembly comprising:
An inlet member body (formed by channel 304) comprising:
A height dimension;
An axial dimension (along the channel 304 in fig. 4) perpendicular to the height dimension;
A width dimension (separating bottom and top sides of channel 304 in fig. 4) perpendicular to both the height dimension and the axial dimension;
A first end (connected to sleeve 302) having a first opening, and
A second end having a second opening (at flange 310), and:
A central-axis along the axial dimension (along longitudinal axis “A” in fig. 4) that is centered in and perpendicular to the first opening (fig. 4), wherein;
The first end is disposed opposite the second end along the axial dimension,
A first cross-sectional area of the first opening is smaller than a second cross-sectional area of the second opening (Fig. 4, opening of channel 304 widens at flange 310), and
	An interior cavity (passageway 308) disposed within the inlet body, fluidly coupling the first opening to the second opening, wherein:

	A first portion of the interior cavity proximal the first end is symmetric with respect to the central axis, and
	A second portion of the interior cavity proximal the second end is asymmetric with respect to the central axis, being larger in the width dimension on a same side of the central axis as the acute angle (fig. 1). 
	Regarding claim 11, Olsen teaches that the first cross sectional area is circular (tube is a cylinder, [0037]).
	Regarding claim 12, Olsen teaches that a third portion of the interior cavity (center region of channel 304 between openings) disposed between the first portion and the second portion, has a circular cross-sectional area (tube is a cylinder, [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Eto (US 9,236,229 B2).
Regarding claim 2, Olsen teaches all the limitations of claim 1 as described above.  Olsen does not teach that the second edge is curved.

It would have been obvious to one of ordinary skill in the art at the time of the invention to make at least the end of the delivery pipe of Olsen curved (so that the first and second edges are both curved) as taught by Eto, in order to reduce contact between the radicals and the wall of the delivery pipe in order to prevent damage to the pipe in a known manner.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Jdira (US 10,683,571 B2).
Regarding claim 9, Olsen teaches all the limitations of claim 8 as described above.  Olsen does not teach that a cross-sectional area of the interior cavity monotonically increases from the first end to the second end.
Jdira teaches a gas supply system (conduit 36) for a plasma system in which a cross-sectional area of the interior cavity of a channel monotonically increases from a first end to a second end (fig. 4a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Olsen to have the gas supply structure of Jdira, in order to allow multiple gasses to be supplied through the same tube as described by Jdira (col. 1 lines 35-47).
Regarding claim 10, Jdira teaches that a wall of the interior cavity comprises an angle where a first portion transitions to a second portion (e.g. from width D2 to D1, fig. 4a).

Allowable Subject Matter
Claims 13-19 are allowed.
Claims 3, 5, 7 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious an asymmetric chamber inlet assembly for a processing chamber wherein: 
A second edge curves towards a first edge, or makes an angle of less than 180 degrees with an interior wall of a delivery line, or 
	A  second end of the inlet body is concave along the axial and width dimensions; or
	The opposite interior sidewalls of the inlet assembly cavity are non-parallel to each other.
	 In the prior art, Eto, Noble (US 20020073925 A1) and others teach an inlet body for a plasma system having curved sides or a curved exit, but they do not teach an asymmetric opening as described in the current claims and it is not obvious to combine them with the base reference of Olsen in a way that makes the current claims obvious.
Conclusion
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881